PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/471,937
Filing Date: 20 Jun 2019
Appellant(s): SCHNETTER et al.



__________________
Alan E. Schiavelli
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/29/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/20/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed /under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bayya et al. (US 2007/0087203), hereafter Bayya ‘203.
Regarding claims 1, 2, 4, 16-19, and 21, Bayya ‘203 teaches a flat transparent glass-crystalline composite of a plurality of crystalline aluminum oxynitride spinel panels (‘tiles’) (Bayya ‘203 para 5, 43; fig 4, items 12, 14), having a ‘typical thickness’ of 1-5 mm (Bayya ‘203 para 20), with opposing major surfaces connected by flat narrow sides (Bayya fig 4, items 16, 18). The panes are arranged such that the spinal is arranged side-by-side, with the narrow sides positioned opposed to each other (items 16, 18). Bayya ‘203 further teaches that the panes are ‘glued’ to each other by a layer of barium gallogermanate (BGG) amorphous glass (Bayya ‘203 para 2, 7; Bayya fig 4) where the glass is directly bonded to the spinel with no intervening layers Bayya ‘203 para 31). As it is the narrow sides of each pane which are joined (and separated) by the amorphous glass, the panes may be considered to be ‘edge joined.’
Bayya ‘203 does not explicitly teach the width of the amorphous glass between panes of spinel. 
However, Bayya ‘203 does teach that the glass covers at least one and preferably all exposed surfaces of the edges (Bayya ‘203 para 43) and that the thickness of glass layers should be 0.1-5 mm (Bayya ‘203 claim 8). It would therefore be obvious to one of ordinary skill in the art to control the width of the amorphous glass between panels of spinel to be from 0.1-5 mm because this is the desired thickness of any glass layers present. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
Regarding claim 3, Bayya ‘203 teaches a glass-spinel composite as above for claim 1. Bayya ‘203 further teaches that AlON is sintered from individual crystals to form a single crystal structure (Bayya ‘203 para 21).
Regarding claim 5, Bayya ‘203 teaches a glass-spinel composite as above for claim 1. Bayya ‘203 further teaches the amorphous inorganic material has a refractive index of 1.70 (Bayya ‘203 Table 1). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. 
Regarding claim 6, Bayya ‘203 teaches a glass-spinel composite as above for claim 1. Appellant’s specification at as-published paragraph 123 defines ‘temperature resistance’ as ‘softening temperature’. Bayya ‘203 teaches that the glass-spinel composite is formed when the glass is heated to the softening temperature of the glass and then the two pieces are mated Bayya ‘203 para 31, 43). Bayya ‘203 further teaches that the softening/bonding temperature of the BGG glass was 760°C (Bayya ‘204 para 50). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
Regarding claims 7, 9, and 11, Bayya ‘203 teaches a glass-spinel composite as above for claim 1. Bayya further teaches the same materials (aluminum oxynitride spinel, glasses) and that the CTE of the glass can be varied slightly allowing the ΔCTE between the two materials to fall within 1×10-6/K of the spinel’s CTE (Bayya ‘203 para 20). 
Appellant’s as-published specification at paragraph 31 teaches that the compressive stress value is directly related to the ΔCTE and the assembly method.
As the CTE’s for both the glass and the spinel overlap with the claimed ΔCTE, and the composite of Bayya ‘203 was assembled by a substantially similar process, it would follow that the amorphous inorganic material and/or the crystalline inorganic material would have a compressive stress of greater than 10 MPa. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the ΔCTE taught by Bayya ‘203 overlaps with the instantly claimed ΔCTE and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best
Regarding claim 8, Bayya ‘203 teaches a glass-spinel composite as above for claim 1. Appellant states in their as-published specification at paragraph 24 that when “[log(η) ≤ 15 of] the at least one amorphous inorganic material is exceeded, the composite material results.” Therefore, as the materials and method of forming the composite in Bayya ‘203 appear to be substantially similar to the instant application, e.g. as discussed for claims 4, 9, 11, it would therefore follow that because a composite is formed, the glass of Bayya ‘203 must have a log(η) ≤ 15. Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01.
Regarding claim 13, Bayya ‘203 teaches a glass-spinel composite as above for claim 1. Bayya ‘203 further teaches heating the spinal and the glass together to the softening temperature of the glass (Bayya ‘203 para 31, 50). This appears to be the same as the ‘transient bonding’ claimed by Appellant, as defined in the as-published specification at paragraph 12. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Appellant to come forward with evidence establishing an unobvious different between the claimed product and the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claim 14, Bayya ‘203 teaches a glass-spinel composite as above for claim 1. Bayya ‘203 further teaches the surfaces may be sanded by 800 grit abrasive paper to achieve a smooth surface (Bayya ‘203 para 39), noting that a smoothness of 10 µm RMS or better is preferred (Bayya ‘203 para 34). One of ordinary skill in the art would have considered the invention to have been obvious because the surface smoothness taught by Bayya ‘203 overlaps with the instantly claimed surface smoothness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 15, Bayya ‘203 teaches a glass-spinel composite as above for claim 1. Bayya ‘203 further teaches that the composite may be used in face shields, windshields, armor (Bayya ‘203 para 5, 45), or EMI protection (Bayya ‘204 para 33).
Regarding claim 20, Bayya ‘203 teaches a glass-spinel composite as above for claim 1. As discussed above, Bayya ‘203 teaches the thickness of the spinel panels is ‘typically’ 1-5 mm (Bayya ‘203 para ) and that it is frequently used in bullet-proof armor (Bayya ‘203 para 21). ‘Typically’ in this case is functioning as equivalent to ‘about’ as it is acknowledging that the range may be above or below the 1-5 mm ‘typical’ thickness. Therefore, this thickness range overlaps with the claimed thickness of greater than 5 mm. One of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Bayya ‘203 overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select . 

Claims 1-9, 11, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bayya et al. (US 2007/0087204), hereafter Bayya ‘204.
Regarding claims 1, 2, 16-19, and 21, Bayya ‘204 teaches a flat transparent glass-crystalline composite of a plurality of crystalline aluminum oxynitride spinel panels (‘tiles’) (Bayya ‘204 para 18, 43; fig 4, items 12, 14), having a ‘typical thickness’ of 1-5 mm (Bayya ‘204 para 20), with opposing major surfaces connected by flat narrow sides (Bayya fig 4, items 16, 18). The panes are arranged such that the spinal is arranged side-by-side, with the narrow sides positioned opposed to each other (items 16, 18). Bayya ‘204 further teaches that the panes are ‘glued’ to each other by a layer of barium gallogermanate (BGG) amorphous glass (Bayya ‘204 para 39, 42; Bayya fig 4) where the glass is directly bonded to the spinel with no intervening layers (Bayya ‘204 para 28, 30). As it is the narrow sides of each pane which are joined (and separated) by the amorphous glass, the panes may be considered to be ‘edge joined.’
Bayya ‘204 does not explicitly teach the width of the amorphous glass between panes of spinel. 
However, Bayya ‘204 does teach that the glass covers at least one and preferably all exposed surfaces of the edges (Bayya ‘204 para 42) and that the thickness of glass layers should be 0.1-5 mm (Bayya ‘204 claim 8). Bayya ‘204 further teaches that the thickness of the glass acting as ‘glue’ should be “sufficient to effect bonding” (Bayya ‘204 para 39). It would therefore be obvious to one of ordinary skill in the art to control the width of the amorphous glass between panels of spinel to be from 0.1-5 mm because this is the desired thickness of any glass layers 
Regarding claim 3, Bayya ‘204 teaches a glass-spinel composite as above for claim 1. Bayya ‘204 further teaches that the spinel prior to sintering may be present as powder crystallite particles  (Bayya ‘204 para 18). It therefore follows that Bayya ‘204 teaches a multicrystalline material. 
Regarding claim 4, Bayya ‘204 teaches a glass-spinel composite as above for claim 1. Bayya ‘204 teaches the transparent crystalline material may be a spinel of the type AB2O4 where A is a +2 cation and B is a +3 cation, with a preferred embodiment of MgAl2O4 (Bayya ‘204 para 18). This meets the option of claim 4 requiring an oxide of Al and/or Mg. 
Regarding claim 5, Bayya ‘204 teaches a glass-spinel composite as above for claim 1. Bayya ‘204 further teaches the amorphous inorganic material has a refractive index of 1.70 (Bayya ‘204 Table 1). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. 
Regarding claim 6, Bayya ‘204 teaches a glass-spinel composite as above for claim 1. Appellant’s specification at as-published paragraph 123 defines ‘temperature resistance’ as ‘softening temperature’. Bayya ‘204 teaches that the glass-spinel composite is formed when the glass is heated to the softening temperature of the glass and then the two pieces are mated together (Bayya ‘204 para 42, 49). Bayya ‘204 further teaches that the softening/bonding temperature of the BGG glass was 760°C (Bayya ‘204 para 49). Prior art which teaches a range 
Regarding claims 7, 9, and 11, Bayya ‘204 teaches a glass-spinel composite as above for claim 1. Bayya further teaches the same materials (MgAl2O4 spinel, glasses) and that the
CTE of the glass can be varied slightly allowing the ΔCTE between the two materials to fall within 1×10-6/K of the spinel’s CTE (Bayya ‘204 para 17) value is directly related to the ΔCTE and the assembly method. 
Appellant’s as-published specification at paragraph 31 teaches that the compressive stress value is directly related to the ΔCTE and assembly method.
As the CTE’s for both the glass and the spinel overlap with the claimed ΔCTE, and the composite of Bayya ‘204 was assembled by a substantially similar process, it would follow that the amorphous inorganic material and/or the crystalline inorganic material would have a compressive stress of greater than 10 MPa. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the ΔCTE taught by Bayya ‘204 overlaps with the instantly claimed ΔCTE and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01.
Regarding claim 8,
Appellant states in their as-published specification at paragraph 24 that when “the [log(η) ≤ 15 of the] at least one amorphous inorganic material is exceeded, the composite material results.”
Therefore, as the materials and method of forming the composite in Bayya ‘204 appear to be substantially similar to the instant application, e.g. as discussed for claims 4, 9, 11, it would
therefore follow that because a composite is formed, the glass of Bayya ‘204 must have a log(η) ≤ 15. Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01.
Regarding claim 13, Bayya ‘204 teaches a glass-spinel composite as above for claim 1. Bayya ‘204 further teaches heating the spinal and the glass together to the softening temperature of the glass (Bayya ‘204 para 30). This appears to be the same as the ‘transient bonding’ claimed by Appellant, as defined in the as-published specification at paragraph 12. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Appellant to come forward with evidence establishing an unobvious different between the claimed product and the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claim 14, Bayya ‘204 teaches a glass-spinel composite as above for claim 1. Bayya ‘204 teaches a smoothness of 10 µm RMS or better is preferred (Bayya ‘204 para 33). One of ordinary skill in the art would have considered the invention to have been obvious because the surface smoothness taught by Bayya ‘204 overlaps with the instantly claimed surface smoothness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 15, Bayya ‘204 teaches a glass-spinel composite as above for claim 1. Bayya ‘204 further teaches that the composite may be used in face shields, windshields, armor (Bayya ‘204 para 44), lenses (Bayya ‘204 para 4), or EMI protection (Bayya ‘204 para 30).
Regarding claim 20, Bayya ‘204 teaches a glass-spinel composite as above for claim 1. As discussed above, Bayya ‘204 teaches the thickness of the spinel panels is ‘typically’ several millimeters (Bayya ‘204 para 17) with a particular range of 1-5 mm (Bayya ‘204 claim 8) and that it is frequently used in armor (Bayya ‘204 para 21). ‘Typically’ in this case may be considered equivalent to ‘about’ as it is acknowledging that the range may depend on application (Bayya ‘204 para 17, 19). Therefore, this thickness range overlaps with the claimed thickness of greater than 5 mm. One of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Bayya ‘204 overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges . 

 (2) Response to Argument
Appellant argues on page 3 that Bayya ‘203 does not disclose a “true edge joint” but a surface joint (half-lap joint), and therefore Bayya ‘203 does not teach the claimed limitation of ‘major surfaces connected by narrow sides.’ Appellant appears to be asserting that only a butt joint would meet this limitation.
The Examiner respectfully disagrees. It is noted that Appellant’s specification does not provide a special definition of the argued “true edge joint,” nor do the claims require as such. Further, a half-lap joint as shown in figure 4 of Bayya ‘203 still joins two major surfaces by a narrow side, thus meeting the claimed language.
Appellant argues on pages 3-5 that the embodiments of Bayya ‘203 represented in figures 1 and 4 are mutually exclusive, and it is therefore inappropriate to look to the teachings of one embodiment and apply those teachings to an alternate embodiment presented within the same specification. Specifically, Appellant asserts that one of ordinary skill in the art would not utilize the germanate glass thickness of a first embodiment, as disclosed in Bayya ‘203 claim 8, as a bonding thickness of the embodiment disclosed in figure 4, where two spinel panels are adhered with the germanate glass. Finally, Appellant appears to be arguing that the Examiner improperly combined embodiments by not providing sufficient reasoning for the combination.
The Examiner respectfully disagrees. Bayya ‘203 teaches a desired thickness of the germanate glass in one embodiment (that of claim 8) and the Examiner believes that it would be within the skill of one of ordinary skill in the art to look at the preferred thickness of glass in one 
Appellant argues on pages 5-6 that because Appellant desires a “thick” layer of bonding glass, which is >0.1 mm to <5 mm and Bayya ‘203’s desires for a “thin” layer, also 0.1 mm to 5 mm (Bayya ‘203 claim 8) there would be no reason to utilize a thin layer in place of a thick layer.
The Examiner respectfully disagrees. “Thick” and “thin” are relative terms, what is thick to one may be thin to another, as neatly illustrated by the fact that Appellant and Bayya ‘203 use very nearly the same range, but the alternate appellation.
Appellant further argues on page 6 that the relatively thick bonding layer provides improved resistance to shockwaves on impact over prior art.
Again, as above, the range provided in the prior art is nearly identical to the claimed range, therefore there is no clear reason that a germanate glass of the same thickness wouldn’t provide the same benefit of shockwave resistance intrinsically to the prior art article.

Appellant repeats these arguments for Bayya ‘204, the response to which is below.
Appellant argues on pages 6-7 that Bayya ‘204 does not disclose a “true edge joint” but a surface joint (half-lap joint), and therefore Bayya ‘204 does not teach the claimed limitation of 
The Examiner respectfully disagrees. It is noted that Appellant’s specification does not provide a special definition of the argued “true edge joint,” nor do the claims require as such. Further, a half-lap joint as shown in figure 4 of Bayya ‘204 still joins two major surfaces by a narrow side, thus meeting the claimed language.
Appellant argues on pages 7-8 that the embodiments of Bayya ‘204 represented in figures 1 and 4 are mutually exclusive, and it is therefore inappropriate to look to the teachings of one embodiment and apply those teachings to an alternate embodiment presented within the same specification. Specifically, Appellant asserts that one of ordinary skill in the art would not utilize the germanate glass thickness of a first embodiment, as disclosed in Bayya ‘204 claim 8, as a bonding thickness of the embodiment disclosed in figure 4, where two spinel panels are adhered with the germanate glass. Finally, Appellant appears to be arguing that the Examiner improperly combined embodiments by not providing sufficient reasoning for the combination.
The Examiner respectfully disagrees. Bayya ‘204 teaches a desired thickness of the germanate glass in one embodiment (that of claim 8) and the Examiner believes that it would be within the skill of one of ordinary skill in the art to look at the preferred thickness of glass in one embodiment and apply it to another where the glass thickness is discussed (‘thin layer’ for bonding) but not specified. Which is to say, the reference teaches two embodiments, both with a core of spinel and at least major, and preferably all, surfaces covered by germanate glass, with thickness of the germanate glass provided for one embodiment. The Examiner found it would be obvious to one of ordinary skill in the art to look to the thickness of germanate glass within a single reference and find it obvious to apply that disclosed thickness across embodiments.
Appellant argues on pages 8-9 that because Appellant desires a “thick” layer of bonding glass, which is >0.1 mm to <5 mm and Bayya ‘204’s desires for a “thin” layer, also 0.1 mm to 5 mm (Bayya ‘204 claim 8), there would be no reason to utilize a thin layer in place of a thick layer.
The Examiner respectfully disagrees. “Thick” and “thin” are relative terms, what is thick to one may be thin to another, as neatly illustrated by the fact that Appellant and Bayya ‘204 use very nearly the same range, but the alternate appellation.
Appellant further argues on pages 9-10 that the relatively thick bonding layer provides improved resistance to shockwaves on impact over prior art.
Again, as above, the range provided in the prior art is nearly identical to the claimed range, therefore there is no clear reason that a germanate glass of the same thickness wouldn’t provide the same benefit of shockwave resistance intrinsically to the prior art article. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/L.B.F/Examiner, Art Unit 1781
3/1/22
                                                                                                                                                                                                      Conferees:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an